Citation Nr: 1144361	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-26 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active service from January 1992
to February 1996 and prior active service of 3 months and 28 days.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Central Office in Washington, DC.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Although the RO framed the issue on appeal as being limited to PTSD, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  Although the Veteran initiated an appeal by filing a timely notice of disagreement, she withdrew her notice of disagreement the following month.  

2.  The additional evidence received since the April 2007 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include PTSD. 

3.  The evidence indicates that the Veteran was sexually assaulted in service.

4.  The Veteran has been diagnosed with PTSD due to the in-service sexual assault.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the April 2007 rating decision to reopen the previously denied claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to the appeal, such error was harmless and will not be further discussed.  

Claim to Reopen

In an April 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  Although the Veteran initiated an appeal by filing a timely notice of disagreement (NOD), she withdrew her NOD the following month.  Therefore, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's claim to reopen the previously denied claim for service connection was received in March 2009.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In its April 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD because there remained no evidence of a clear diagnosis of PTSD based on the necessary criteria and the alleged stressor could not be verified.

Upon reviewing the evidence received since the April 2007 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, an April 2009 VA treatment note reflects a diagnosis of PTSD due in part to military sexual trauma, and a June 2009 statement from the Veteran indicates that she received an Article 15 and her job performance decreased after the sexual abuse.  She also testified during her Board hearing that she transferred out after the Primary Leadership Development Course.  

Thus, presuming the credibility of this evidence, the VA treatment note provides a diagnosis of PTSD and the Veteran's statement and testimony indicate that there were behavior changes in service following the personal assault.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the claim for service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b). 

In this case, the Veteran contends that she has PTSD from being sexually assaulted by her superior officer at Camp Darby.  Although she has submitted varying statements as to the dates of the assaults, during her Board hearing, she testified that they occurred from January to March 1992 and she transferred out after being sent to the Primary Leadership Development Course.  She has admitted that she did not report the assaults in service but has indicated evidence of behavior changes following the assaults, including the receipt of an Article 15 and a decrease in job performance.  She has also asserted that the officer would reward her after an assault by allowing her to take courses and generally promoting her in rank.

The Veteran's service personnel records show that she was stationed at Camp Darby from January 1991 to January 1994, then transferred to Fort Gordon.  They also show that she took the Primary Leadership Development Course from October to November 1993.  She was cited for being AWOL (absent without leave) from September 29, 1995, to October 9, 1995, and reduced in rank in November 1995.  

The Veteran's service treatment records do not mention any sexual assault, but they do show that she underwent a therapeutic abortion in March 1992.


Given the above, the record confirms that the Veteran transferred out of Camp Darby shortly after taking the Primary Leadership Development Course, but the AWOL and reduction in rank (due to a decrease in job performance) occurred after being transferred.  Nevertheless, they did occur after the alleged assaults.  More telling, perhaps, is the therapeutic abortion in March 1992, which coincides with the time frame of the alleged assaults.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence indicates that she was sexually assaulted in service.  Thus, her alleged in-service personal assault is deemed verified.  The remaining question is whether she has PTSD due to this personal assault.

The post-service medical records show that the Veteran has a history of sexual abuse both prior to and during service.  VA treatment notes reflect that she was sexually abused by her cousins and her now ex-husband prior to service, and that she was sexually abused by an officer during service.  Of note, a January 2003 discharge summary reflects a diagnosis of PTSD due to military sexual trauma, and a February 2006 psychiatry admission history reflects a diagnosis of PTSD due to military sexual trauma, childhood abuse, and domestic violence.

Given the above, while the Veteran was sexually abused prior to service and has been diagnosed with PTSD due in part to that abuse, she was also sexually abused during service and has been diagnosed with PTSD due solely to that abuse.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 





ORDER

As new and material evidence has been received, the previously denied claim for service connection for PTSD is reopened.  

Service connection for PTSD is granted, subject to the provisions governing the award of monetary benefits. 



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


